Citation Nr: 1422333	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-24 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and anxiety disorder.


REPRESENTATION

Veteran represented by:	Claudeth J. Henry, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran had active duty service from April 1982 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in January 2013, when the Board remanded the current issue for additional development.

The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record (in a November 2012 statement from the Veteran's attorney), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The evidence reasonably establishes that the Veteran's paranoid schizophrenia is causally related to his active service.

2.  The evidence reasonably establishes that the Veteran's anxiety disorder is causally related to his active service.


CONCLUSIONS OF LAW

1.  The Veteran's paranoid schizophrenia was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The Veteran's anxiety disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim for service connection.  However, in light of the granting of service connection for paranoid schizophrenia and for anxiety disorder, further discussion of the VCAA is not necessary.

Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Psychoses (such as paranoid schizophrenia) are a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's service treatment records (STRs) dating as early as 1982 show problems with alcohol intoxication.  In December 1987, he was noted to display intense anger.  In May 1988, he was anxious, irritable, and had an angry affect and mood, and judgment and insight were markedly impaired and absent; he repeatedly referred to feeling that he was singled out and unfairly punished as a result of a DWI; although he spoke in an orderly manner and there was no evidence of a thought disorder or major affective disorder, he did appear hypervigilant with the same degree of irritability as when he had been seen in December 1987; alcohol dependence and paranoid personality disorder were diagnosed.  From April 1989 to May 1989, he was hospitalized to receive treatment for alcoholism.  On a September 1993 report of medical history, he reported that he got feelings of his heart racing which would usually last an hour, that he would get a feeling of impending doom, and that it felt like an anxiety attack.  At his September 1993 service discharge examination, his psychiatric state was found to be normal.

On VA general medical examination in July 1994, the Veteran was well groomed, cooperative, well oriented, had a good memory, and showed no signs of tension.

The first post-service psychiatric treatment documented in the record occurred in April 2007, at which time a VA psychology consult was requested for the Veteran for "anger disorder - possible paranoid schizophrenia"; it was noted that he was interested in getting on medications, that he felt like someone was checking him out, that he had thoughts of someone watching him, that he had difficulty sleeping, and that he had a lot of anger toward his spouse; Risperidone was prescribed.

During a July 2008 VA psychiatric consultation, the Veteran reported that he had been diagnosed with paranoid schizophrenia in the 1980s by a health care provider in service, and that he had never received treatment for symptoms as he had kept it fairly well hidden.  It was noted that he had been free from paranoia and racing thoughts on the Risperidone.  The evaluating VA psychiatrist (Dr. Gamberino) assessed the Veteran with schizophrenia (chronic paranoid type), anxiety disorder (not otherwise specified), and alcohol abuse.

During an April 2009 VA psychiatric consultation, Dr. Gamberino again assessed the Veteran with schizophrenia (chronic paranoid type), anxiety disorder (not otherwise specified), and alcohol abuse; noted that the in-service September 1993 report of medical history documented the Veteran's complaints of heart racing and feeling of impending doom which felt like an anxiety attack; and stated, "I have been treating him for anxiety with [C]italopram.  I agree with [the] [V]eteran that it sounds as though symptoms documented in this separation exam [the September 1993 report of medical history] are similar to symptoms which we have been treating."

On a June 2009 Social Security Administration (SSA) anxiety questionnaire, the Veteran noted that he started having anxiety attacks in September 1992.  During a July 2009 VA psychiatric consultation, Dr. Gamberino assessed the Veteran with schizophrenia (chronic paranoid type), anxiety disorder (not otherwise specified), and alcohol abuse (in partial remission).  At an October 2009 private general medical examination, the Veteran reported that he was diagnosed with schizophrenia in 1993 and that he was seeing a psychiatrist.  An October 2009 SSA psychiatric evaluation noted Axis I diagnoses for the Veteran of schizophrenia (chronic paranoid type) and anxiety disorder (not otherwise specified).  During an October 2009 VA psychiatric consultation, Dr. Gamberino again assessed the Veteran with schizophrenia (chronic paranoid type), anxiety disorder (not otherwise specified), and alcohol abuse (in partial remission).  A December 2009 SSA psychiatric evaluation noted that he met the criteria for schizophrenia (chronic paranoid type).  The Veteran was awarded SSA disability benefits in December 2009 for Schizophrenic/Paranoid/Other Psychotic Disorders.  During a January 2010 VA psychiatric consultation, Dr. Gamberino again assessed the Veteran with schizophrenia (chronic paranoid type), anxiety disorder (not otherwise specified), and alcohol abuse (in partial remission).

On VA mental disorders examination in March 2010, the examiner (a VA clinical psychologist) diagnosed the Veteran with anxiety disorder not otherwise specified.  The examiner stated, "I would have to resort to mere speculation to opine whether the anxiety disorder had its onset during military service or is related to the complaints and treatment while in service.  This is the case because there was evidence that the [V]eteran either exaggerated or feigned psychological symptoms during this exam."  The examiner further noted that the Veteran was not being diagnosed with a psychotic condition at the current examination because: "(1) his description of auditory hallucinations included several very atypical details; (2) his behavior during the exam was not consistent with either signs of a psychotic condition or paranoia (the [V]eteran was friendly and personable, his affect was euthymic, his speech was well organized); (3) the [V]eteran earned a score of 15 on the M-FAST.  Scores of 6 or more are suggestive of malingering psychological symptoms."

During an April 2010 VA psychiatric consultation, Dr. Gamberino again assessed the Veteran with schizophrenia (chronic paranoid type), anxiety disorder (not otherwise specified), and alcohol abuse (in partial remission).  With regard to the March 2010 VA examiner's findings, Dr. Gamberino stated, "The examiner acknowledged that [the Veteran] was being treated for schizophrenia but also indicated that he didn't feel the [V]eteran had a psychotic condition for several reasons including his presentation.  Unfortunately the examiner appeared to be disregarding the fact that the [V]eteran is actively being treated with a powerful antipsychotic medication, Abilify (aripiprazole), which has substantially reduced the [V]eteran's paranoia and other psychotic manifestations.  As a result the examiner is passing judgment in making a diagnosis based on a presentation altered by active treatment with medication."

During a December 2010 VA psychiatric consultation, Dr. Gamberino again assessed the Veteran with schizophrenia (chronic paranoid type), anxiety disorder (not otherwise specified), and alcohol abuse (in partial remission).  Dr. Gamberino noted, "We discussed the etiology of his psychotic symptoms with history of Paranoid Personality Disorder in the military.  I have witnessed him decompensate with frank psychotic symptoms in the past off the antipsychotic so it remains likely that he has a formal thought disorder."

On private psychological evaluation in September 2011, the examiner (a private clinical psychologist) diagnosed the Veteran with schizophrenia (paranoid type), generalized anxiety disorder, nicotine dependence, and (rule out) alcohol abuse.  The examiner noted that, according to VA records and the Veteran's self-report, "it appears he has experienced paranoia since at least 1988 and anxiety since at least 1993.  He also reported depression for many years and has a history of alcohol dependence.  His current treating psychiatrist [at VA] has diagnosed him with Paranoid Schizophrenia, and it is likely his past substance abuse was, at least in part, an attempt to self-medicate.  [The Veteran's] paranoia was obvious to the evaluator at the Naval Medical Clinic in 1988, and suggests he was beginning at that time to experience the symptoms of Schizophrenia, although they were present to a lesser degree or he was able to compensate to keep them somewhat hidden."  In a November 2011 addendum, the private examiner stated, "There was no indication in [the Veteran's] self-report, or in the records from the [VA], that [his] depression, anxiety, paranoia, and auditory hallucinations were present before he joined the Navy in 1981.  VA records indicated symptoms of paranoia and anxiety while in the service.  Given this information, it is at least as likely as not that the onset of his symptoms occurred during his period of military service."  In a May 2013 addendum, the private examiner stated, "To clarify the summary in my report, it is likely [the Veteran's] past alcohol abuse was, at least in part, an attempt to self-medicate for depression, anxiety, and possibly paranoia.  According to [his] self-report, he received substance abuse treatment in the 1980s and 1990s, and was arrested for alcohol related charges...during that same period.  He reported depression and anxiety since the 1980s and was diagnosed with Paranoid Personality Disorder in 1988.  Therefore it is likely that [the Veteran's] alcohol abuse was, at least to some extent, related to the above mentioned mental health symptoms while he was in the service in the 1980s and 1990s."

During December 2011, June 2012, and February 2013 VA psychiatric consultations, Dr. Gamberino again assessed the Veteran with schizophrenia (chronic paranoid type), anxiety disorder (not otherwise specified), and alcohol abuse (in partial remission).  During the February 2013 consultation, Dr. Gamberino stated, "I hope the next [VA] examiner will at least review the treatment records from 2007 to present which shows [the Veteran's] improvement and stabilization on the antipsychotic [medication] and recurrence of psychotic symptoms off of them.  The examiner in March 2010 saw him after I documented in January 2010 that he was stabilized so it is not surprising that [he] would not think he had a psychotic disorder.  I liken it to saying a diabetic no longer has diabetes because the examiner saw a normal blood sugar reading after the patient took insulin."

On VA mental disorders examination in July 2013, the examiner (a VA psychologist) diagnosed the Veteran with schizophrenia (paranoid type), alcohol abuse/dependence, and cannabis abuse.  The examiner stated, "It would resort to mere speculation to opine as to whether this [V]eteran's schizophrenia is causally related to service.  STRs indicate the [V]eteran had a history of alcohol dependence while in service.  There is no evidence of a psychiatric disorder on his separation examination [in September 1993].  He did not receive a diagnosis of or treatment for schizophrenia until 2007."

In an August 2013 addendum, a different VA psychologist reviewed the record; noted that the Veteran had been diagnosed in service with Paranoid Personality Disorder (which was not the same as Paranoid Schizophrenia); and noted that it was quite clear that the Veteran had a severe drinking problem in the military, but also noted that there was no evidence of a psychotic disorder either in service or within a short time post-discharge (18 months).  The VA psychologist noted, "I cannot state that the [V]eteran has Paranoid Schizophrenia," citing the indication of malingering at the March 2010 VA examination.  The VA psychologist also acknowledged that the Veteran may have some anxiety.  Nevertheless, the VA psychologist's final diagnoses were paranoid personality disorder, alcohol abuse, and cannabis abuse; the first two diagnoses "are related to service but they are not caused by service although were noticed in service...[neither of these two disabilities are] caused by or a result of his service experience.  Personality Disorders are considered inherent in the individual and are not service-connected disabilities.  His alcohol use began prior to the military at age 16 and he was using alcohol regularly by age 18.  His alcohol dependency and abuse is not caused by or a result of any incident in service."

Given the evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board finds that the Veteran's paranoid schizophrenia and anxiety disorder (which were both diagnosed during the period of the current claim) are causally related to his active service.  Significantly, in April 2009, the Veteran's VA psychiatrist (Dr. Gamberino) provided rationale for the opinion that the psychiatric symptoms documented in service were similar to the psychiatric symptoms which were currently being treated.  Furthermore, the private clinical psychologist who evaluated the Veteran in September 2011 (with addendum reports in November 2011 and May 2013) provided rationale for the opinion that the Veteran's current disorders of paranoid schizophrenia and anxiety disorder began during his military service, as he had experienced paranoia (i.e., a symptom of paranoid schizophrenia) since at least 1988 and anxiety (i.e., a symptom of anxiety disorder) since at least 1993, and had self-medicated the symptoms of these disorders with alcohol abuse while in service.  These opinions are entitled to more probative weight than the opinions of the March 2010 VA examiner (who could not opine whether the Veteran's anxiety disorder had its onset in service or was related to service without resorting to mere speculation), the July 2013 VA examiner (who could not opine whether the Veteran's paranoid schizophrenia was causally related to service without resorting to mere speculation), and the August 2013 VA psychologist (who did not acknowledge the diagnoses of either paranoid schizophrenia or anxiety disorder which were documented during the period of the current claim).  Therefore, the Board concludes that service connection for paranoid schizophrenia and for anxiety disorder is warranted.


ORDER

Entitlement to service connection for paranoid schizophrenia is warranted.  Entitlement to service connection for anxiety disorder is warranted.  The appeal is granted.

____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


